Citation Nr: 0511549	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar 
of the right cheek.

2.  Entitlement to service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from May 1960 to July 1962.  
He also had a period of active duty for training from June 
1959 to January 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which denied the above claims.

In his Appeal To Board Of Veterans' Appeals dated in August 
2002, the veteran indicated he wished to appear at a hearing 
before a Veterans Law Judge presiding at the RO.  However, by 
letter received by the RO in September 2002, he clarified 
that he wished to appear for a personal hearing presided over 
by a hearing officer of the RO.

This matter was previously before the Board in August 2003 at 
which time it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's linear scar of the right cheek measures 1 
centimeter by 0.4 centimeter, is without pain or underlying 
tissue adherence, without induration, inflammation, edema, or 
keloid formation, and with only slight hypopigmentation.

2.  The veteran currently has a personality disorder and 
borderline intellectual functioning, which are not considered 
as diseases or injuries under the law for VA disability 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected scar of the right cheek have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (as in effect prior to and since August 
30, 2002).

2.  The criteria for entitlement to service connection for a 
neuropsychiatric disorder, to include a personality disorder 
and borderline intellectual functioning, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in May 2001 and March 2004.  The 
veteran was told of what was required to substantiate his 
claims for an increased disability rating and for service 
connection, and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.  

The veteran's claim was initially adjudicated by the RO in 
December 2001.  The May 2001 letter was provided to the 
veteran prior to initial adjudication of his claims; however, 
the March 2004 notice letter was provided to the veteran 
subsequent to the initial adjudication.  Although the section 
5103(a) notice provided to the veteran in March 2004 was 
deficient as to its timing, that error was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the content-
complying notice of March 2004 was subsequently considered by 
the RO in the June, August, and December 2004 Supplemental 
Statements of the Case (SSOCs).  Although the veteran did 
submit additional evidence to the RO subsequent to the 
December 2004 SSOC, this evidence consisted of copies of 
service medical records that were already of record and had 
been previously considered by the RO.  Accordingly, there is 
no indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records, including Social Security 
records,  have been obtained, as discussed below.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in October 2001 and March 2004, wherein the 
examination reports provided detailed findings concerning the 
service-connected scar and his asserted neuropsychiatric 
disorder, with the examiners reviewing the claims folder and 
recording the veteran's history thoroughly.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Higher disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

The veteran's scar has been rated by the RO under the 
criteria in Diagnostic Code 7800, which provides for 
disfiguring scars of the head, face, or neck.  By regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluation of skin 
diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
The RO has considered both versions of the criteria with 
respect to this claim; thus there is no prejudice to the 
veteran in the Board's consideration of both the old and new 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

Under the rating criteria applicable prior to August 30, 
2002, a slightly disfiguring scar of the head, face, or neck 
warranted a noncompensable disability rating.  A moderately 
disfiguring scar of the head, face, or neck warranted 10 
percent disability rating.  Severely disfiguring scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warranted a 30 percent disability rating.  Scars of the head, 
face, or neck that were completely disfiguring or resulted in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warranted a 50 
percent disability rating.  When, in addition to tissue loss 
and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Diagnostic 
Code 7800 could have been increased to 80 percent, the 30 
percent to 50 percent,  and the 10 percent to 30 percent.  
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. §  
4.118, Diagnostic Code 7800 (effective prior to August 30,  
2002).

Under the revised rating criteria for Diagnostic Code 7800, 
one characteristic of  disfigurement results in the grant of 
a 10 percent disability rating.  Evidence that disfigurement 
of the head, face, or neck has resulted in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement 
warrants the award of a 30 percent disability rating.  The 
next higher rating of 50 percent requires evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with four or five characteristics of 
disfigurement.  The  maximum disability rating of 80 percent 
necessitates evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002).

According to the revised rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches  
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Note 1  
following Diagnostic Code 7800 (effective August 30, 2002).  
Unretouched color  photographs are to be taken into 
consideration when evaluating these criteria.  38 C.F.R. § 
4.118, Note 3  following Diagnostic Code 7800 (effective 
August 30, 2002).

By rating decision dated in January 1984, entitlement to 
service connection for scar of the right cheek was 
established and a noncompensable disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800, was assigned.  This 
determination was continued by decision of the Board dated in 
December 1984, and by rating action of the RO dated in 
January 1997.

In January 2001, the veteran requested an increase in the 
disability rating of his service-connected scar of the right 
cheek.

A VA examination report dated in October 2001 shows that the 
veteran had a 
1-centimeter linear scar of the left cheek that was well 
healed and not adhered.  There was no mention of a scar on 
the right cheek.

During his January 2003 hearing before at the RO, the veteran 
testified that the scar on his right cheek was somewhat wider 
than it used to be.  He indicated that he could shave around 
it and that it was not painful to the touch.

A VA examination report dated in March 2004 shows that the 
veteran denied any current symptoms associated with the scar 
of the right cheek.  Physical examination revealed a 1-
centimeter by 0.4 centimeter linear scar.  There was no pain 
with examination of the scar.  The scar was not adhered to 
the underlying tissue and the texture of the skin was smooth.  
It was not unstable and there was a slight 0.1 centimeter 
depression with no significant underlying soft tissue damage.  
The scar was not deep, there was no inflammation, edema, or 
keloid formation.  The color of the scar was hypopigmented 
just slightly, 1 centimeter by 0.4 centimeter.  There was no 
gross distortion or asymmetry of the facial features 
secondary to the scar.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  There 
were no functional limitations related to the scar.  
Unretouched color photographs of the scar were included.  The 
diagnosis was status post incision and drainage of sebaceous 
cyst, 1962, with scar formation.

In applying the regulatory criteria in effect prior to August 
30, 2002 to the veteran's  scar, no more than a slight 
disfigurement is shown.  The photograph of the veteran's scar 
included with the March 2004 examination report showed that 
the scar appears as relatively small on the veteran's cheek.  
The examiner reported no disfigurement and described it as 
having only slight hypopigmentation.  There veteran, himself, 
reported no current symptoms associated with the scar.  There 
have been no findings of cicatrization or marked 
discoloration.  In the absence of moderate or severe 
disfigurement, or marked and unsightly deformity of the 
eyelids, lips, or auricles, the preponderance of the evidence 
is against the assignment of a compensable disability rating 
under the older criteria.  38 C.F.R. §  4.118, Diagnostic 
Code 7800 (in effect prior to August 30, 2002).

In applying the revised regulatory criteria to the veteran's 
claim, the veteran does not have even a single characteristic 
of disfigurement resulting from the scar on the right cheek.  
The scar does not exceed 5 inches (13 or more centimeters) in 
length, or one-quarter of an inch (0.6 cm) in width.  Rather, 
it has been described as only 1 by 0.4 centimeters.  The VA 
examiner in March 2004 said that the skin was smooth, that 
there was no adherence to underlying tissue, and only slight 
hypopigmentation covering an area of only 1 by 0.4 
centimeters.  Although the scar was described as having no 
significant underlying soft tissue damage, given the stated 
area affected, it does not involve and area exceeding six 
square inches.  Accordingly, a higher, compensable, 
disability rating is not warranted under the revised version 
of Diagnostic Code 7800.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.  
The March 2004 VA examination report specifically states that 
there are no functional limitations related to the scar.  A 
compensable disability rating is also not appropriate under 
Diagnostic Codes 7803 and 7804, as in effect prior and 
subsequent to August 30, 2002, as there is no evidence of a 
superficial or poorly nourished scar with repeated ulceration 
or of an objectively demonstrable superficial, tender and 
painful scar.   The March 2004 VA examiner noted no pain with 
examination of the scar and stated that it was not unstable.

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  Diagnostic 
Code 7802 pertains to scars, other than head, face, or neck, 
that are superficial and do not cause limited motion.  Area 
or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  As noted above, the veteran's 
scar has been described as only 1 by 0.4 centimeters.  The 
evidence accordingly shows that a higher, compensable, 
disability rating is not warranted under the new version of 
Diagnostic Code 7801 or 7802.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased, compensable, disability 
rating under both the old and new criteria.  The benefit-of-
the doubt doctrine is inapplicable and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for scars, 
but the medical evidence reflects that comparable 
manifestations are not present in this case.  Second, there 
is no evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  It is not shown by the 
evidence that the veteran has required hospitalization for 
his scar.  Additionally, the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to his 
scars.  Thus, the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for the 
service-connected scar.  The disability is appropriately 
rated under the schedular criteria.



Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Presumptive service connection is provided for a psychosis 
which becomes manifest to a compensable degree within one 
year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A review of the veteran's service medical records reveals 
that an undated report of medical history completed by the 
veteran at the time of his enlistment in his period of active 
duty for training reveals that he indicated that he had a 
history of having difficulty in school, being unsettled, and 
that he had sustained a broken jaw.  An undated report of 
medical history completed by the veteran at the time of 
separation from active duty for training shows that the 
veteran having his nose and jaws broken by being kicked in 
the face by a horse in 1955.  The physician noted that there 
was no sequelae and no further difficulties with the above 
injuries.

A chronological record of medical care dated in June 1960 
shows that the veteran reported residual nasal difficulties 
and head sensitivity since an automobile accident in 1955.

Service medical records dated in August 1960 show that the 
veteran was treated for a simple fracture of the maxillary 
nasal spine sustained when he was struck in the face by 
another soldier.  He was also diagnosed with a contusion of 
the face and lips.

A chronological record of medical care dated in December 1960 
shows that the veteran reported being nervous since 
childhood, but that since in the Army, he had had an 
aggravation of this problem.  He reported that he could not 
sleep well, that he was fidgety, that he felt as though he 
had to get away, and that he had depression at times. 

In July 1961, it was noted that the veteran was subject to 
chronic nervous tension and that he worried a great deal, 
with the onset about six weeks ago.  It was noted that he was 
in an anxiety state.

A Mental Hygiene Consultation Service report dated in October 
1961 shows that the veteran was diagnosed with inadequate 
personality manifested by life long pattern of 
irresponsibility and avoidance of duties.  There were no 
disqualifying mental or physical defects sufficient to 
warrant discharge under the provisions of AR 635-40A.  He was 
mentally responsible to distinguish right from wrong, adhere 
to the right, and cooperate in his own defense if such was 
necessary.  There was no psychiatric contra-indication to any 
administrative action deemed appropriate.  This condition was 
not amenable to hospitalization, treatment, disciplinary 
action, training, transfer, or change of duty.  It was 
determined that no further attempt at rehabilitation of the 
veteran should be made and it was recommended that he be 
discharged from service.

A report of medical history dated in July 1962 and completed 
by the veteran at the time of separation from service shows 
that he reported that he was being discharged for being too 
overly nervous.  The examining physician noted moderate 
nervousness.  Psychiatric evaluation was normal.

Subsequent to service, lay statements from the veteran's 
mother, sister and friend dated from September 1983 to 
October 1983 shows that she reported his being hit in the 
face with a lead pipe during his period of active service.  
She added that this incident ended his swimming career and 
resulted in his being disabled.

A private psychological evaluation from the Oak Forest 
Psychological Services, Inc., dated in January 1999, show 
that the veteran reported that he had dropped out of school 
in the 10th grade and that academic performance was poor.  He 
indicated an inability to keep jobs after his discharge from 
service due to mistakes.  He also reported that at the age of 
10 he was kicked in the head by a horse and spent three 
months in the hospital.  He added that at the age of 18, 
another member of the Army "lost it" and beat him in the 
head with an iron pipe, wherein he was also hospitalized for 
the incident.  He also indicated that his birth was a 
difficult one and that he had to be born with the aid of 
forceps because of his extremely large size (over 11 pounds).  
He noted that his parents had told him that he had severe 
swelling and bruising of the head because of this.  He said 
that he had emotional problems as a child and was always 
slower than other children.  An Axis I diagnosis was not 
given, but the Axis II diagnosis was borderline intellectual 
functioning.  It was noted that his functional level was not 
likely to improve and that he was likely to have difficulty 
in finding work that was within his capabilities.  His 
condition was described as stable and lifelong, and it was 
noted that deterioration was unlikely.

A lay statement from the veteran's sister written to the 
Social Security Administration, received by the RO in May 
2001, shows that she indicated he had a history of a learning 
disability, which was compounded by a stuttering problem.  
She added that he had been kicked in the head by a horse as a 
teenager, and that he had been hospitalized for a while and 
had his jaw wired shut for months.  She believed these 
contributed to his memory loss and forgetting things.

A lay statement from the veteran's spouse dated in October 
2001 shows that she indicated that he had been beaten with a 
pipe and kicked in the head during his period of active 
service in 1960.  She indicated that these injuries caused 
memory loss and ended his swimming career.  She added that he 
did not seek treatment from doctors because of finances and 
pride.

A VA brain and spinal cord examination report dated in 
October 2001 shows that the examiner reviewed the veteran's 
entire claims folder in conjunction with conducting the 
examination.  The examiner concluded that the veteran had a 
history of facial trauma during service, and that review of 
the claims folder indicated he had difficulty with memory 
loss and cognitive dysfunction prior to service, which 
persisted throughout service and was one of the primary 
reasons for his discharge therefrom.  There was no indication 
that there was any severe brain damage or radical change in 
his behavior after the injury.  The examiner concluded that 
it was not likely that the old injury to the face was the 
cause of his current deficits.  

A VA mental disorders examination report also dated in 
October 2001 shows that the veteran reported having never 
been hospitalized for psychiatric reasons and that neither 
was he on any current regimen of psychiatric medications.  He 
also denied ever having mental heath center treatment.  He 
reported that he could not remember anything and that his 
memory problems began during service in 1961 or 1962, which 
he felt were associated with the injury he received when he 
was hit in the face.  The examiner determined that the 
veteran was probably functioning somewhere between the 
seventh and ninth grade level when he entered service, and by 
his own admission during the clinical interview, it appeared 
that the task he was involved in during service did not 
require major intellectual capacity and that he "did very 
little" when on active duty.  The examiner added that it did 
not appear that the old injury to the face causes these 
deficits, although he might experience some acute distress or 
trauma subsequent to the injury.  He was fully functioning in 
terms of activities of daily living, although he indicated 
that he had difficulty making change and that he would not 
write checks.  Low self esteem was said to be overwhelming at 
this time and it appeared that his may have caused quite a 
bit of difficulty combined with his personality disorder.  He 
was capable of engaging in hobbies, including fishing and 
spending time with family.  The examiner concluded that there 
did not appear to be adequate support to suggest that the 
past facial injury resulting from the old service injury 
would have caused the type of problems that he had 
experienced apparently for some time.  There was no Axis I 
diagnosis, but the Axis II diagnosis was dependent 
personality disorder and borderline intellectual functioning.  
The examiner noted that the veteran had completed ninth grade 
and was reading at the seventh grade level.

During the veteran's January 2003 RO hearing, he testified 
that he left school in the 11th grade to help with home 
finances after his father became disabled.  He indicated that 
he had no problems in school up until that point.  He stated 
that while in service in August 1961, he was assaulted and 
hit in the head with a piece of pipe and kicked in the head 
with boots.  He described that he was knocked unconscious for 
approximately three hours and that since that time he would 
forget things and have short term memory loss.  His spouse 
added that, having been married for 41 years, she noticed 
that the pattern associated with his forgetfulness did not 
begin immediately following the incident but was something 
that came on gradually.  The veteran added that he had never 
talked to a doctor about his symptoms as relating to the head 
trauma experienced in service.

The veteran has been diagnosed as having a personality 
disorder and borderline intellectual functioning.  However, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  There is a lack of entitlement 
under the law to service connection for these conditions 
unless the evidence shows that they were subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VAOPGCPREC 82-90; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  In this case, there is no 
evidence of a superimposed disease or injury during the 
veteran's military service that resulted in disability.  

Although there is evidence that the veteran sustained a 
facial injury during his period of service, the competent 
medical evidence of record sets forth that it was not likely 
that the old injury to the face was the cause of his current 
deficits, and that there did not appear to be adequate 
support to suggest that the past facial injury resulting from 
the old service injury would have caused the type of problems 
that he had experienced apparently for some time.  There is 
no showing that any superimposed disease or injury that 
occurred during service resulted in any current disability 
for which service connection is available. 

The veteran has not been diagnosed as having any psychiatric 
condition other than a personality disorder and borderline 
intellectual functioning.  The private and VA examination 
reports as set forth above fail to provide a current 
diagnosis of a neuropsychiatric disorder.  Absent evidence of 
a current disability, the claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the assertions of the veteran, and his friend 
and family, which suggest that he has a current 
neuropsychiatric disorder that is etiologically related to 
service, such assertions cannot be deemed competent as it has 
not been demonstrated that as laypersons, they are qualified 
to render medical opinions regarding matters, such as 
diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

As personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable law as 
there is no competent medical evidence of a superimposed 
disease or injury during service that resulted in disability, 
the claim must be denied.  


ORDER

Entitlement to a compensable disability rating for a scar of 
the right cheek is denied.

Entitlement to service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


